DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 10 of U.S. Patent No. US 11206415 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the patent anticipates the claimed limitations in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-12, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060095942 A1 van Beek; Petrus J.L. (hereafter van Beek), and further in view of US 20180098083 A1 MCALLISTER.
Regarding claim 1, van Beek discloses A system (Fig.1), comprising: video encoding pipeline circuitry (Fig.1, [60]) comprising a first transcode engine and a second transcode engine configurable to encode source image data (Figs.3, 6); and processing circuitry (Fig.6 transcoder manager) configured to cause only the first transcode engine to encode a bin stream or both the first and second transcode engines to encode the bin stream ([51], [93]-[94], wherein selection of transcoder is implemented by bit allocation to each transcoder, and at least one stream, meaning transcoder among the multi-transcoders is utilized) based on determining: whether a target throughput for the bin stream is greater than a throughput threshold ([94], [206], wherein the transcoders in extender encode input video by allocating bitrate associated for the transcoders to generate output desired bandwidth as the throughput that never exceed a maximum available bandwidth); and when the target throughput is greater than the throughput threshold, whether an expected latency associated with encoding the bin stream is greater than a latency threshold.  
van Beek fails to disclose only the first transcode engine to encode a bin stream or both the first and second transcode engines to encode the bin stream based on determining: whether an expected latency associated with encoding the bin stream is greater than a latency threshold.  
However, MCALLISTER teaches cause only the first transcode engine to encode a bin stream or both the first and second transcode engines to encode the bin stream based on determining: whether an expected latency associated with encoding the bin stream is greater than a latency threshold (Fig.1, [26], [45], [91], wherein if latency exceeds a target latency, the system changes the setting of the transcoders that includes the capacity/number of transcoders in the system).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by van Beek to include the teaching in the same field of endeavor of MCALLISTER, in order to resolve the issue of wasting system capability for sequences of video that are simpler and/or faster to encode than the worst case, as identified by MCALLISTER.
Regarding claim 6, MCALLISTER teaches The system of claim 1, wherein when the first and second transcode engines are utilized to encode the bin stream, the first and second transcode engines are configured to encode the bin stream by encoding different portions of the bin stream in parallel ([26]).  
Regarding claims 7, 16, van Beek discloses The system of claim 1, comprising a data buffer communicatively coupled to the first transcode engine and the second transcode engine ([295]).  
Regarding claims 8, 19, van Beek discloses The system of claim 1, wherein the throughput threshold corresponds to a maximum encoding throughput of the first transcode engine ([168]).  
Regarding claims 9, 17, see the rejection for claim 1.
Regarding claim 10, van Beek The electronic device of claim 9, wherein the electronic device comprises a portable phone, a media player, a personal data organizer, a handheld game platform, a tablet device, a computer, or any combination thereof (Fig.1).  
Regarding claim 11. van Beek discloses The electronic device of claim 10, wherein the video encoding pipeline circuitry is at least partially included in the processing circuitry ([187]).  
Regarding claim 12, MCALLISTER teaches The electronic device of claim 9, comprising a battery, wherein when the target throughput is greater than the throughput threshold, the processing circuitry is configured to cause only the first transcode engine or both the first and second transcode engines to encode the bin stream using based on whether the battery is charging ([144]).  
Regarding claim 14, van Beek discloses The electronic device of claim 9, comprising a non-transitory computer readable medium comprising instructions that, when executed by the processing circuitry, cause the processing circuitry to cause the bin stream to be encoded using only the first transcode engine or both the first and second transcode engines ([51], [93]-[94]).
Claim(s) 2-5, 13, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Beek, in view of MCALLISTER, and further in view of US 20130083843 A1 Bennett.
Regarding claim 2, Bennett teaches The system of claim 1, wherein the video encoding pipeline circuitry comprises: a first pipeline comprising the first transcode engine and the second transcode engine; and a second pipeline configured to generate the bin stream from the source image data (, [116]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references van Beek, MCALLISTER and Bennett before him/her, to modify the system disclosed by van Beek to include the teaching in the same field of endeavor of MCALLISTER and Bennett, in order to resolve the issue of wasting system capability for sequences of video that are simpler and/or faster to encode than the worst case, as identified by MCALLISTER and meet the demand for high resolution image processing with low power consumption, as identified by Bennett.
Regarding claim 3, van Beek discloses The system of claim 2, comprising a storage device communicatively coupled to the first pipeline and the second pipeline, wherein: the first pipeline is configured to send the bin stream to the storage device; and the first transcode engine is configured to receive the bin stream from the storage device ([295], [313]).  
Regarding claims 4, 15, MCALLISTER teaches The system of claim 2, comprising an image sensor configured to generate the source image data ([66]).
Regarding claim 5, van Beek discloses The system of claim 2, wherein the first pipeline is at least partially included in the processing circuitry, the second pipeline is at least partially included in the processing circuitry, or both the first and second pipelines are at least partially included in the processing circuitry ([187]).  
Regarding claims 13, 18, Bennett teaches The electronic device of claim 9, comprising a battery, wherein when the target throughput is greater than the throughput threshold, the processing circuitry is configured to cause only the first transcode engine or both the first and second transcode engines to encode the bin stream using based on a remaining battery life of the battery ([119]).  
Regarding claim 20, Bennett teaches  The tangible, non-transitory, computer-readable medium of claim 17, wherein the instructions, when executed and when the target throughput is greater than the throughput threshold, cause the processing circuitry to: compare a remaining battery life of a battery of an electronic device that includes the processing circuitry to a power threshold; and cause the bin stream to be encoded using only the first transcode engine or both the first and second transcode engines based on comparing the remaining battery life to the power threshold ([69]).


Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection US 20140139733 A1, US 20090161697 A1, US 20210337223 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487